C&SE 71S SVOGSE7 BEGUMEN SE EIGG OR GS/PSAS RTXSD BAge t Gt 8

EXHIBIT “A”
 

 

ASS 7:18-EV-00287 BScuMeht 48-t Fed 8A Gé/P8/t8 A FXSB Page 2 St 8

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67
CHANGES AND SIGNATURE
WITNESS NAME: ROBIN ZAYAS
DATE OF DEPOSITION: APRIL 23, 2019
g x PAGE LINE CHANGE . REASON
=
in
5M
ess a
fe we aun) +\nat time. ole} op
5 Wad access ty th Gul
She edited yi j
1 line & She. doula oss} “L sen her
Let and ass
27. 22 Ves.
3115 TF ceolly aut Kno Com Yeok
aC U ents
272M Yes.
= YW, 15 Theve uns tall ok hea wartina, fe
< { Wu. Ryo stovted Zz ‘aiatal.
i Shuld Wolire cay win the elechidn.
A y2. ZI Yes.
HZ 25 ny = bead alk ler aottiro
° he “we \ekwe - U
0
ie BRYANT & STINGLEY, INC.
& Harlingen (956) 428-0755 McAllen (956) 618-2366

Electronically elgned by John Fellows (301-250-033-7791) 3ed76d92-8839-48cc-a8ac-e7162a33ab28
ASS 718-6V-00267 BScuMent 4é-t Ftgd Oh Gé/PS/t8 A TXSB Page 3 Gf 8

67

 

CHANGES AND SIGNATURE

WITNESS NAME: ROBIN ZAYAS
DATE OF DEPOSITION: APRIL 23, 2019

 

 

 

 

43 0 Not Lhat Lt CGN bmembr
qo 1% hy femembor,

44 10 Yes

si 1 Ak his tine at the pst

 

ture. Ved alveads ‘ween tal “pehween
Cones od Kiar Nate Cow,
Loy ane Sec the _ciky:
Bs J !
58 4.95 (ors, ns intresled A leauron 5S
rok a ES ab ube
o| | eagolird A
Lhe. cosirn acened, belie, thot
Kitna vivweles new fo- Ma “So
rut) We win Whe. clechin.
ot__&" Ves.
W212 Tr cemect befve +the elechon
She wos intrested in the @osrh'sn
wilh the city.
(lo IL Ny fyvuoysacans ar - howe thot
shod) he wy She ¢ ib oet o—
igho_dovra PA san “Bre cy

 

 

 

 

 

BRYANT & STINGLEY, INC.
Harlingen (956) 428-0755 McAllen (956) 618-2366

 

 

Electronically signed by John Fellows (304-250-933-7791) 3ed76d92-6839-48cc-a6ac-e7 162a33ab29
 

 

CaS F:7RG-00267 BSEYMEAE 48-1 ENG GA Gd/PS/t8 IR TXSB Page 4 of 8

68

 

I, ROBIN ZAYAS, have read the foregoing
transcript and hereby affix my signature that same is

true and correct, except as noted above.

Feo Cavo>

ROBIN~ZAYAS

THE STATE OF TEXAS ) (
COUNTY OF i ae

Before me, . (2 al
on this day personally appeared ROBIN ZAYAS, known to
me (or proved to me under oath or through
7; r ‘ aN ) (description of identity
card or other document) to be the person whose name is
subscribed to the foregoing instrument and acknowledged

to me that they executed the same for the purposes and

consideration therein expressed.

Given under my hand and seal of office

this a0 day of (Wow! , 2019.

My Notary 1D # 12092587

    

Notary Public in
The State of Texas

 

 

 

BRYANT & STINGLEY, INC.
Harlingen (956) 428-0755 McAllen (956) 618-2366

Electronically signed by John Fellows (301-260-933-7791) 3ed76d92-6839-48cc-a6ac-e7162a33ab29
>
wn
D

€

ow
. Oo
O

7 TE EV-0026 gg SEUMER Set FSG Gh GSIRSIES (xSP Page 8 Gf 8

69

 

IRMA GARZA
Plaintiff

vs.

THE CITY OF
TEXAS,
DAVID TORRES
SALINAS AND
ENRIQUEZ
Defendant

I, J
certify that
by me, and t
record of th
April 23, 20
in stenograp
supervision;

Purs
of the trans

employee, at
nor a relati
nor am I fin

Nau

 

RICHARD MOLINA,

ORAL AND VIDEOTAPED DEPOSITION OF

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

—~

CIVIL ACTION NO.
7:18-cv-267
EDINBURG,

, JORGE
GILBERT

Ss
REPORTER'S CERTIFICATION

ROBIN ZAYAS
APRIL 23, 2019
OHN W. FELLOWS, Certified Court Reporter,
the witness, ROBIN ZAYAS, was duly sworn
hat the transcript is a true and correct
e testimony given by the witness on
19; that the deposition was reported by me
h and was subsequently transcribed under my

a review

uant to Federal Rule 30(5) (e) (2),
cript was requested.

I FURTHER CERTIFY that I am not a relative,
torney or counsel of any of the parties,

ve or employee of such attorney or counsel,
ze

ancially interested in the a
WITNESS MY HAND on this the
2019.

s

JOHN W. FELLOWS, Texas CSR 3335"
Expiration Date: 04-30-21
Bryant & Stingley, Inc.,
1305 East Nolana, Suite D
McAllen, Texas 78504
(956) 618-2366

   

CRN No. 512

 

 

Harlingen (95

tlectronically signed by John Fellows (301-250-933-7791)

BRYANT & STINGLEY, INC.
6) 428-0755 McAllen (956) 618-2366

3ed76d92-6839-48cc-a6ac-e7 162a33ab:
